UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DUNTRELL CALDERON,

                                  Plaintiff,

                      -against-                                   19-CV-10216 (CM)

                                                               ORDER OF DISMISSAL
DEPARTMENT OF CORRECTIONS; MDC
OFFICERS; CITY OF NEW YORK,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated November 5, 2019, the Court directed Plaintiff, within thirty days, to

submit a completed and signed prisoner authorization or pay the $400.00 in fees required to file a

civil action. 1 That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not complied with the Court’s November 5, 2019 order. Accordingly, the

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       January 15, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge


         1
          After a search of the New York City Department of Correction records revealed that
Plaintiff was detained in a different facility, on December 10, 2019, the Clerk of Court remailed
the November 5, 2019 order to Plaintiff.
